DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,027,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the reference US 10,027,619. The reference and instant application are claiming common subject matter, as follows:
forwarding an e-mail message from an e-mail server to a mobile terminal (see claim 1 of US 10,027,619: forwarding an e-mail message from one of a plurality of e-mail servers to a mobile terminal); wherein an e-mail address of the mobile terminal is associated with an identifier and encryption information (see claim 1 of US 10,027,619: the e-mail address is associated with an identifier of the mobile terminal; encrypting the e-mail message using encryption information associated with a temporary identifier), receiving the e-mail message associated with the e-mail address and sent by the e-mail server (see claim 1 of US 10,027,619: receiving an e-mail message associated with an e-mail address of a user of a mobile terminal and sent by one of a plurality of e-mail servers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Little et al. U.S. Patent Application Publication Number 2004/0205248 Al (hereinafter Little), in view of Turunen et al. U.S. Patent Number 7,289,792 B1 (hereinafter Turunen).
Regarding claim 1, Little teaches a method for forwarding an e-mail message from an e-mail server to a mobile terminal (see forwarding email message 833 from message server 820 to mobile device 816 on page 9 section [0076] on Figure 8), the method comprising: wherein an e-mail address is associated with an identifier (see email message with a user name and identifier on page 9 section [0078]) and encryption information (see encryption information as private key to identify entities and encryption on page 8 section [0070]), receiving the e-mail message associated with the e-mail address (see receiving email from computer system 812 addressed to one recipient email address on page 9 section [0076]) and sent by the e-mail server (see email received by email server 820 mailbox 819 on page 9 section [0078]).
Little do not disclose expressly: e-mail address of the mobile terminal is associated with an identifier. Turunen teaches: e-mail address of the mobile terminal is associated with an identifier (see e-mail address of terminal is used to identify the wireless terminal as well as an identification of wireless terminal using international mobile subscriber identity IMSI on column 8 line 20-35 and see e-mail address as well as the identification of the wireless terminal such as a telephone number MSISDN and device identification IMSI are used to linking email address to the wireless terminal on column 8 line 29-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Turunen to the method of Little in order for for the benefit of using e-mail address of the mobile terminal is associated with an identifier to obtain the invention as specified in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643